AILSHIE, C. J.,
Concurring. — I concur in denying the writ. It seems to me from an examination of the whole act creating the tax commission and the simultaneous act embodying the revenue laws, that the legislature had no intention of conferring any such power on the commission as is claimed for it. The revenue law was passed and approved the same day as the tax commission act, and must be considered and construed as a simultaneous act under the same rule of construction as if a part of this act. When we so consider it, there can be no doubt but that the legislature intended that the assessor and the county board of equalization and state board of equalization should still retain the same powers and exercise the same functions that have heretofore been exercised by them. Indeed, the revenue act specifically so provides.
Again, if the act were open to the construction claimed for it, we would then be met by a well-established rule to the effect that where a statute is open to two constructions, one of which would render it unconstitutional and the other constitutional, the court should adopt the construction which will hold the act valid and give it force and effect. (Northern Pacific Ry. Co. v. Gifford, ante, p. 196, 136 Pac. 1131; In re Gale, 14 Ida. 761, 95 Pac. 679.)